Exhibit 10.4

SECOND AMENDMENT TO
CALL CENTER SERVICES AGREEMENT
BETWEEN MCI WORLDCOM COMMUNICATIONS, INC.
AND RMH TELESERVICES INC.

            COME NOW MCI WORLDCOM Communications, Inc. (“MCI”) and RMH
Teleservices, Inc. (“RMH”), and in consideration of the mutual provisions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby agree to amend the Call
Center Services Agreement between MCI WORLDCOM Communications, Inc. and RMH
Teleservices, Inc. effective as of November 27, 2001 (the “Agreement”), as
follows:

            This Amendment is entered into effective March 28, 2002.

  1.   By means of this Amendment, the Parties add to the RMH Centers that
Center located at 3200 Island Highway North, Nanaimo, British Columbia, Canada
(“Nanaimo Center”).         2.   Pursuant to Section 3.1, the Implementation
Date for the Nanaimo Center is April 1, 2002.         3.   RMH will provide MCI
an operational credit for the Nanaimo Center of [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] on invoices as directed by MCI.         4.   Pursuant to
Section 4.1.1, the Annual Handle Minute Commitment for the Nanaimo Center is
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]. There will be no Annual
Handle Minute Commitment for the first year of this Amendment.         5.  
Pursuant to Section 4.1.2, the Annual Work Hour Commitment for the Nanaimo
Center is [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]. There will be no
Annual Work Hour Commitment for the first year of this Amendment.         6.  
Pursuant to Section 4.8, the following Equipment List constitutes MCI Equipment
specific to the Nanaimo Center.


Item                                                    Qty           Cost
   Owner [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI



 EXECUTION COPY

1



--------------------------------------------------------------------------------


[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI



MCI   Cost   Subtotal     [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]

  7.   Except as otherwise set forth herein, the terms and conditions contained
in the Agreement are unchanged.         8.   This Amendment, together with the
Agreement (together the “Agreement”) constitutes the entire agreement between
the Parties with respect to the subject matter hereof and all prior agreements
and representations of the Parties related to these matters, whether written or
oral, are merged herein and shall be of no further force or effect. This
Agreement cannot be changed or modified except in writing signed by both
Parties.


            IN WITNESS WHEREOF, the Parties have executed this Agreement through
their authorized representatives.

  RMH TELESERVICES, INC.     MCI WORLDCOM
COMMUNICATIONS, INC.
                                            
                                             
                                        
                                            Signature     Signature
                                            
                                             
                                        
                                            Name     Name
                                            
                                             
                                        
                                            Title     Title



EXECUTION COPY

2